Citation Nr: 1703394	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 2001 to November 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Buffalo, New York RO currently has jurisdiction over the claims.

The Board has considered the November 2016 arguments of the Veteran's representative that the April 2012 rating decision that initially denied the Veteran's right elbow claim is not of record.  That is not the case, as the April 2012 rating decision is of record and specifically denies the Veteran's right elbow claim.  The November 2016 correspondence from the Veteran's representative also argued that the issues of entitlement to service connection for thoracic outlet syndrome of the right and left hands were denied in the April 2012 rating decision and timely appealed by the Veteran in August 2012, but that a Statement of the Case (SOC) had not been issued to address the issues.  The Board notes, however, that the above claims were combined with the Veteran's cervical spine claim and granted in a February 2013 rating decision.  As this represented a complete grant of the thoracic outlet syndrome claims, the Board finds that a remand for the issuance of an SOC is not warranted or appropriate.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has a right elbow disability that was incurred in or is otherwise related to his active service.  The Board concludes that a remand is necessary for additional development.

The Veteran's service treatment records include a report of a diagnosis of cubital tunnel syndrome of the right elbow in his September 2010 Report of Medical History prior to separation from service.  

After service, the Veteran was afforded a VA general medical examination in February 2012.  The examination report did not note complaints of right elbow problems and physical examination of all joints was normal.  The record also includes a VA Disability Benefits Questionnaires that appear to be dated in February 2012, which notes that the Veteran reported a history of carpel tunnel syndrome, indicated that there was no finding of carpel tunnel syndrome and also indicates that the Veteran did not now or has ever had a wrist condition.  

In September 2012, the Veteran underwent a VA examination of the neck.  On examination, right elbow flexion and extension were normal, without evidence of atrophy.  Right upper extremity reflexes also were normal.  A contemporaneous VA peripheral nerves examination included identical findings.  As these examinations were not specifically for the right elbow and do not appear to have considered the Veteran's reports of in-service and post-service right elbow symptoms, these examinations are of limited weight.

More recent VA treatment records indicate that in April 2016 the Veteran reported right elbow pain for the past 3 years with intermittent pain, numbness, and tingling from the elbow into the fingers.  In addition, there had been constant tingling and numbness for the previous week and he was having pain rated as 8 out of 10.  In general, the Veteran reported severe and worsening elbow pain.  The treatment record indicated that there was concern of bursitis and cellulitis of the elbow, as well as a small risk of septic arthritis.  In an addendum, an order was placed for x-rays of multiple joints, including the elbows.  The addendum also noted, "If pain [is] not limited to [the] wrist and hand [the] issue is most likely in the elbow or coming from [the] neck..."  There is no evidence that the ordered x-rays were taken and/or the results of any x-rays of the right wrist.

Given the Veteran's in-service reports of a diagnosis of cubital tunnel syndrome of the right elbow, the evidence of record regarding elbow complaints, and the more recent medical suggestions that his symptoms could be representative of a current right elbow disability, the Board concludes that a VA examination is necessary.  In addition, VA treatment records from September 2016 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from September 2016 to the present.

2.  Schedule the Veteran for an appropriate examination of his claimed right elbow disability.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right elbow disability was incurred in or is otherwise related to the Veteran's service. 

The examiner is invited to consider the notation in the September 2010 Report of Medical History of the Veteran's report of a prior diagnosis of cubital tunnel syndrome of the right elbow and the April 6, 2016 VA treatment record and addendum indicating that the Veteran's reported right upper extremity symptoms were suggestive of a right elbow or neck disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




